Citation Nr: 1026841	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  09-18 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for a right ear hearing 
loss disability.

3.  Entitlement to service connection for a left ear hearing loss 
disability.

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for a back disability.  

6.  Entitlement to service connection for right leg peripheral 
neuropathy, including as secondary to a back disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to June 
1978, from February 2000 to March 2000, and from February 2005 to 
April 2006.  The Veteran was awarded the Combat Action Badge in 
June 2006.  The Veteran also served in the National Guard from 
November 1977 to November 1996.

The back matter comes to the Board of Veterans' Appeals (Board) 
from a November 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement was 
filed in January 2008, a statement of the case was issued in 
March 2009, and a substantive appeal was received in May 2009.  
The PTSD, bilateral hearing loss, tinnitus, and right leg matters 
come to the Board from an April 2008 rating decision of a VA RO.  
A notice of disagreement was filed in May 2008, a statement of 
the case was issued in March 2009, and a substantive appeal was 
received in May 2009.  

The issues of entitlement to service connection for left ear 
hearing loss, tinnitus, a back disability, and a right leg 
disability, including as secondary to a back disability, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran participated in combat and his claimed in-service 
stressors are conceded.

2.  The Veteran has not been diagnosed with PTSD.

3.  The Veteran does not have a right ear hearing loss 
disability.
 

CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  Right ear hearing loss was not incurred in or aggravated by 
service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.385 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim. VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The notification obligation in this case was accomplished in a 
January 2008 pre-rating letter, which informed the Veteran how to 
establish entitlement to service connection for PTSD and hearing 
loss, as well as the respective responsibilities of VA and the 
Veteran in obtaining evidence.  For claims pending before VA on 
or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate 
the requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the 
January 2008 letter complied with this requirement.  This letter 
also provided the Veteran with notice of the types of evidence 
necessary to establish a disability rating and the type of 
evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The evidence of record 
contains the Veteran's service treatment records and post-service 
VA medical records.  The evidence of record also contains reports 
of VA examinations performed in February 2008.  As explained 
below, the examination reports are fully adequate and contain 
sufficient information to decide the issues on appeal because the 
VA examiners explained the reasons for their conclusions in light 
of an accurate characterization of the evidence of record.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of 
the probative value of a medical opinion comes from its 
reasoning; threshold considerations are whether the person 
opining is suitably qualified and sufficiently informed).  The 
Veteran and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal.  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the Veteran's appeal.  

Service Connection Criteria

As an initial matter, the Board notes that the Veteran engaged in 
combat with the enemy, as indicated by his receipt of the Combat 
Action Badge (CAB).  Therefore, the combat provisions of 38 
U.S.C.A. § 1154 (West 2002) are applicable.  Pursuant to 38 
U.S.C.A. § 1154(b), VA must accept an injury alleged to have been 
incurred or aggravated by combat service if consistent with the 
circumstances, conditions and hardships of such service.

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing 
service connection generally requires (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the present disability. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999). Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, including organic diseases of the 
nervous system, are presumed to have been incurred in service if 
they manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307(a), 3.309(a).  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

There are particular requirements for establishing PTSD in 38 
C.F.R. § 3.304(f), which take precedence over the general 
requirements for establishing service connection in 38 C.F.R. § 
3.303.  See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 
2010).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions 
of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).

A necessary element for establishing any service connection 
claim, including one for PTSD, is the existence of a current 
disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that section 1110 of the statute requires the existence 
of a present disability for VA compensation purposes); see also 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  The presence of a disability at the 
time of filing of a claim or during its pendency warrants a 
finding that the current disability requirement has been met, 
even if the disability resolves prior to the Board's adjudication 
of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  38 U.S.C.A. § 5107(a).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  See 
38 U.S.C.A. § 1154(a).  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.




PTSD

Factual Background & Analysis

As noted, the Veteran engaged in combat with the enemy and his 
claimed stressors, including facing mortar, rocket, and small 
arms fire when stationed in Iraq.  This testimony is sufficient 
to establish the occurrence of an in-service stressor.  However, 
the Veteran's claim must be denied because the evidence reflects 
that he has not been diagnosed with PTSD. 

During the February 2008 VA examination, the Veteran denied any 
mental health treatment, and the evidence does not include such 
treatment records.  Following his review of the claims file, 
discussion of his subjective complaints and psychosocial history, 
and examination of the Veteran, the doctor (PhD) who performed 
the February 2008 VA examination found that the Veteran did not 
meet the diagnostic criteria for PTSD or for any mood related 
disorder.  He noted that the Veteran had some symptoms of PTSD, 
including arousal, hypervigilance, exaggerated startle response, 
and sleep difficulties, as well as some intrusive thoughts and 
memories, but no significant symptoms relating to numbing and 
avoidance.  The examiner also recounted the Veteran's claimed in-
service stressors.  In the multiaxial diagnosis, the examiner 
included only symptoms related to PTSD in Axis I and indicated 
"None" for Axis II.  In the summary and conclusion, he 
reiterated that the Veteran did not meet the diagnostic criteria 
for PTSD, and noted the moderate nature of the Veteran's symptoms 
and the improvement he had shown with some of the since service.  
He also wrote that the Veteran "does not meet the criteria for 
any significant mental health related disorder at this time."

As the VA examiner, a PhD, explained the reasons for his 
conclusions based on an accurate characterization of the evidence 
of record, his conclusion is entitled to substantial probative 
weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  There is no 
contrary medical opinion in the evidence of record.  Moreover, 
there is no diagnosis of any other psychiatric disability in the 
evidence of record, Veteran does not claim any such diagnoses, 
and the March 2008 VA examiner specifically found that the 
Veteran did not meet the criteria for any significant mental 
health related disorder; consequently, the claim need not be 
recharacterized more broadly to include other psychiatric 
disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).

In addition, VA treatment records of January 2008 and January 
2009 prepared by a VA staff physician show that PTSD screening 
was negative, based on various PTSD screening tests.  These 
conclusions are also entitled to some probative weight.

The Board must consider the lay evidence, including the Veteran's 
statements.  The Board has already acknowledged the Veteran's 
exceptional service in noting his CAB and statements consistent 
with that award, and the Veteran's statements are fully credible 
and competent in this regard.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  Moreover, lay witnesses may, 
in some circumstances, opine on questions of diagnosis and 
etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. 
Cir. 2009) (Board's categorical statement that "a valid medical 
opinion" was required to establish nexus, and that a layperson 
was "not competent" to provide testimony as to nexus because 
she was a layperson, conflicts with Jandreau).  However, the 
question of whether a Veteran's symptoms warrant a diagnosis of 
PTSD is generally one that requires medical expertise.  See also 
Clemons, 23 Vet. App. at 6 ("It is generally the province of 
medical professionals to diagnose or label a mental condition, 
not the claimant").  There is nothing in the statements of the 
Veteran or his representative that warrants a departure from this 
general rule.

The Veteran wrote in his May 2008 notice of disagreement and May 
2009 Form 9 that the examiner identified symptoms related to PTSD 
and inferred that he had some kind of condition, but did not 
provide a diagnosis of either PTSD, anxiety, or another 
disability.  Therefore, he contended, the examination was 
inadequate.  However, the Veteran's interpretation of the 
February 2008 VA examination report is flawed.  The VA examiner 
did not fail to render a diagnosis; rather, he found that the 
Veteran's symptoms did not meet the criteria for a diagnosis of 
PTSD or any other psychiatric disability.  Therefore, the Board 
finds that, contrary to the assertions of the Veteran, the 
examination report was adequate, and that the specific diagnosis 
(or lack thereof) by trained professionals to be of greater 
probative value than the more general lay assertions of the 
Veteran.

The Board is also aware of the new amendment to the regulation 
applicable to claims for service connection for PTSD.  See 75 
Fed. Reg. 39843-01 (July 13, 2010).  However, this amendment 
relates only to the requirements for establishing an in-service 
stressor, and does not change the requirement that a Veteran 
seeking service connection for PTSD be diagnosed with that 
disability in accordance with DSM-IV.  Id.
 
For the foregoing reasons, the preponderance of the evidence 
indicates that the Veteran does not have PTSD.  The benefit-of-
the-doubt doctrine is therefore not for application, and the 
claim for service connection for PTSD must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).
 

Hearing Loss and Tinnitus

Factual Background & Analysis

A service Report of Medical Examination dated in November 1977 
for enlistment purposes reflects that audiometric testing showed 
pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
10
10
-
10
LEFT
10
10
10
-
10

A service Report of Medical Examination dated in May 1978 for 
separation purposes reflects that audiometric testing showed pure 
tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
20
10
15
0
0
20
LEFT
25
15
15
5
0
70

Following the Veteran's first period of service, there are 
several service Reports of Medical Examinations during the 
Veteran's National Guard service which reflect left ear hearing 
loss.  

The Veteran underwent a VA examination in February 2008.  Speech 
recognition threshold scores were 100 percent for both ears.  
Audiometric testing showed pure tone thresholds, in decibels, as 
follows, with a right ear average of 14 decibels and a left ear 
average of 40 decibels:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
15
15
15
LEFT
25
25
25
40
70

The examiner diagnosed normal hearing through 6,000 Hz sloping to 
mild high frequency sensorineural hearing loss in the right ear 
and normal hearing through 2,000 Hz dropping to severe high 
frequency sensorineural hearing loss in the left ear.

The above evidence reflects that the Veteran does not have a 
current right ear hearing loss disability.  The only audiometric 
evidence as to hearing loss during the appeal period was on the 
February 2008 VA examination, which showed less than 26 decibels 
at each of the five relevant frequencies.  The Board also notes 
that neither the entrance nor separation examination audiometric 
scores indicated right ear hearing loss for VA purposes.  While 
the February 2008 VA examiner noted "mild high frequency 
sensorineural hearing loss in the right ear," he did so 
immediately after noting normal hearing through 6,000 Hz.  Thus, 
the reference to mild high frequency sensorineural hearing loss 
was to a frequency above 6000 Hz, which is not relevant to the 
determination of whether the Veteran has a hearing loss 
disability pursuant to 38 C.F.R. § 3.385.

Thus, the evidence indicates that the Veteran does not have a 
current right ear hearing loss disability.  To the extent that 
the Veteran argues otherwise, there is no indication that he is 
competent to determine whether audiometric testing indicates 
right ear hearing loss pursuant to the criteria of 38 C.F.R. 
§ 3.385.  The Veteran is competent to testify to his observations 
and lay witnesses may, in some circumstances, opine on questions 
of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that 
"a valid medical opinion" was required to establish nexus, and 
that a layperson was "not competent" to provide testimony as to 
nexus because she was a layperson, conflicts with Jandreau).  
However, in this case, testimony as to whether audiometric 
testing indicates right ear  hearing loss pursuant to the 
criteria of 38 C.F.R. § 3.385 is an etiological question unlike 
testimony as to a separated shoulder, varicose veins, or flat 
feet, which are capable of direct observation.  See Jandreau, 492 
F.3d at 1376 (lay witness capable of diagnosing dislocated 
shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is 
competent to establish the presence of varicose veins); Woehlaert 
v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins 
or a dislocated shoulder, rheumatic fever is not a condition 
capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995) (lay witness competent to testify as to flat feet).  
Moreover, to the extent that the Veteran is competent to so 
testify, the interpretation of audiometric readings by a trained 
professional is of greater probative value than the Veteran's 
general statements with regard to whether he meets the specific 
criteria for establishing a hearing loss disability under 
38 C.F.R. § 3.385.

For the foregoing reasons, the preponderance of the evidence 
reflects that the Veteran does not have right ear hearing loss.  
The benefit-of-the-doubt doctrine is therefore not for 
application, and the claim for service connection for right ear 
hearing loss must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).




ORDER

Service connection for PTSD is denied. 

Service connection for right ear hearing loss is denied. 


REMAND

The February 2008 audiometric readings described in the above 
decision reflects that the Veteran has a left ear hearing loss 
disability, as reflected by the 40 and 70 decibels at the 3000 
and 4000 frequencies.  The Veteran has also been diagnosed with 
tinnitus.

With regard to the left ear hearing loss, the examiner noted that 
induction examination showed normal hearing, but three months 
later, a more thorough examination showed moderate severe high 
frequency hearing loss in the left ear which appeared long-
standing.  The examiner also referred to subsequent National 
Guard audiometric tests that showed gradual decline of hearing in 
the left ear.  However, he did not consider these tests to be 
relevant to his determination as to whether the Veteran's left 
ear hearing loss was caused by service because "all exams were 
related to National Guard time and not active duty."  The Board 
finds that the February 2008 VA examiner's rationale was an 
insufficient one to deny entitlement to service connection for 
left ear hearing loss.  The issue is whether the Veteran's 
current left ear hearing loss is related to active service.  
Simply because the tests showing left ear hearing loss were not 
administered during active service does not mean that they are 
not relevant to a determination as to the etiology of the left 
ear hearing loss.  See 38 C.F.R. § 3.303(d) (service connection 
warranted when disability diagnosed after service where all of 
the evidence establishes that it was incurred in service).  
Moreover, as the Veteran noted in his May 2008 notice of 
disagreement, VA must also consider whether, if left ear hearing 
loss preexisted service, it was aggravated by service.

Similarly flawed was the VA examiner's rationale that the 
Veteran's tinnitus was not related to service because the 
Veteran's report of tinnitus beginning 5 to 6 years previously 
indicated that it was not during a period of active service.  
Again, the Board notes that the fact that tinnitus was not noted 
or diagnosed in service does not in and of itself warrant the 
denial of the claim.  See 38 C.F.R. § 3.303(d) (service 
connection warranted for a disability diagnosed after service 
when all of the evidence establishes that it was incurred in 
service).  Moreover, whether tinnitus preexisted a period of 
active service and was aggravated thereby must also be 
considered.

As the February 2008 VA examination was inadequate with regard to 
the etiology of the Veteran's left ear hearing loss and tinnitus, 
a new examination is required.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) (once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided).

As to the back and right leg disabilities, the Veteran complained 
of back pain during service.  Moreover, the Veteran engaged in 
combat and his testimony as to service incurrence is presumed 
credible because it is consistent with the circumstances of his 
service and there is no evidence to the contrary.  Additionally, 
VA outpatient treatment records reflect that the Veteran 
complained of low back pain.  Thus, there is competent evidence 
of persistent symptoms of a current disability that may be 
associated with service.  A VA examination as the nature and 
etiology of any current back disability is therefore warranted.  
See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and 
Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010).

Because the Veteran's claim for service connection for a back 
disability is being remanded, and because adjudication of this 
claim may impact adjudication of the Veteran's claim for service 
connection for right leg peripheral neuropathy, including as 
secondary to a back disability, the Board concludes that these 
claims are inextricably intertwined.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  Given the foregoing, the Veteran's 
claim for service connection for right leg peripheral neuropathy, 
including as secondary to a back disability, also must be 
remanded.  

Accordingly, the claims for entitlement to service connection for 
left ear hearing loss, tinnitus, a back disability, and a right 
leg disability, including as secondary to a back disability, are 
REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination as to the etiology of his left 
ear hearing loss and tinnitus.  All 
necessary tests should be conducted.

The claims file must be sent to the 
examiner for review.

The examiner should offer separate opinions 
as to the etiology of the left ear hearing 
loss and tinnitus.  

As to the left ear hearing loss, the 
examiner should indicate whether it is as 
least as likely as not (50 percent 
probability or more) that the left ear 
hearing loss is related to noise exposure 
or anything else in service.  The examiner 
should also offer an opinion as to whether 
it is at least as likely as not that, to 
the extent that left ear hearing loss arose 
prior to any of the Veteran's three periods 
of active service, such hearing loss was 
aggravated (i.e., made worse by) active 
service.

Similarly, as to the tinnitus, the examiner 
should indicate whether it is as least as 
likely as not that the tinnitus is related 
to noise exposure or anything else in 
service.  The examiner should also offer an 
opinion as to whether it is at least as 
likely as not that, to the extent that 
tinnitus loss arose prior to any of the 
Veteran's three periods of active service, 
such tinnitus was aggravated active 
service.

A complete rationale should accompany any 
opinion provided.

The examiner is advised that the Veteran is 
competent to report symptoms, treatment, 
and injuries, and that his reports must be 
taken into account in formulating the 
requested opinions.

2.  Schedule the Veteran for a VA 
examination as to the nature and etiology 
of any current back disability.  All 
necessary tests should be conducted.

The claims file must be sent to the 
examiner for review.

The examiner should first identify all 
current back disabilities.  Then, with 
respect to each diagnosed disability, the 
examiner should indicate whether it is as 
least as likely as not such disability is 
related to active service.  If a back 
disability preexisted any period of active 
service, the examiner should indicate 
whether it was aggravated by such service.

A complete rationale should accompany any 
opinion provided.

The examiner is advised that the Veteran is 
competent to report symptoms, treatment, 
and injuries, and that his reports must be 
taken into account in formulating the 
requested opinions. 

3.  After completion of the foregoing, 
readjudicate the claims for service 
connection for left ear hearing loss, 
tinnitus, and a back disability.  Then, 
the RO should readjudicate the Veteran's 
claim for right leg peripheral neuropathy, 
including as secondary to a back 
disability.  If any benefits sought on 
appeal remain denied, the Veteran and his 
service representative should be provided 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

If upon completion of the above action any benefit sought remains 
denied, the case should be returned to the Board after compliance 
with requisite appellate procedures.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


